          Case 5:19-cv-00774-FB Document 1 Filed 07/02/19 Page 1 of 5



                     UNITED STATES DISTR ICT COURT
                      WESTERN DISTR ICT OF TEXAS
                         SAN ANTONIO DIVIS ION
Daniel V. Hernandez                     §
                                        §
                                        §   Civil Action No.
                                        §
v                                       §         5:19-cv-774
                                        §
                                        §
                                        §
West Law Group and James A. West        §
                                        §

                                   Complaint

                       _________________________________


Introduction

    1. The Fair Debt Collection Practices Act was enacted to stop debt
       collectors from harassing, abusing, and making misrepresentations to
       and about consumers. Congress found that these practices led to the
       loss of jobs, the number of personal bankruptcies, invasions of privacy,
       and marital disharmony.

    2. The FDCPA restricts the venue of a debt collection suit to the location
       where the agreement granting credit was entered or where the consumer
       resides. Courts have held that the proper venue is “the smallest
       geographic area relevant to venue in the court sy stem in which the case
       is filed.” 5:15-cv-587-RP citing Cf. Suesz v. Med-1 Solutions, LLC, 757
       F. 3d 636, 641 (7th Cr. 2014).

    3. Plaintiff brings this claim for Defendant’s violation of the FDCPA and
       seeks actual damages, statutory damages, attorney’s fees, and costs.
          Case 5:19-cv-00774-FB Document 1 Filed 07/02/19 Page 2 of 5



Jurisdiction & Venue

   4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
      U.S.C. § 1331.

   5. Venue is proper in this district and division pursuant to 28 U.S.C. §
      1391(b) as a substantial part of the events or omissions giving rise to
      Plaintiff’s claims occurred here.


Parties

   6. Plaintiff, Daniel V. Hernandez, is a natural person who resides in and
      has resided in San Antonio, Bexar County, Texas at all times relevant
      to this action.

   7. Defendant, West Law Group, PLLC is a Texas professio nal limited
      liability corporation whose primary business address is 957 NASA
      Parkway, Suite 503, Houston, Texas 77058. It may be served via its
      registered agent Jim West at 2437 Bay Area Boulevard, Suite 283,
      Houston, Texas 77058.

   8. Defendant, James A. West, is an attorney licensed in Texas having been
      admitted September 12, 1985 and holding bar card number 21199050.

   9. The principal business address of James West is 957 NASA Parkway
      #503, Houston, Texas 77058.

   10. West Law Group is a Texas law firm that regularly engages in the
      collection of debts allegedly owed to another.

   11. James West is West Law Group’s primary attorney.
           Case 5:19-cv-00774-FB Document 1 Filed 07/02/19 Page 3 of 5



Facts

  12. Each defendant regularly engages in the collection of defaulted debts.

  13. The principal purpose of West Law Group is the collection of such
        debts.

  14. James West is an attorney at law of the State of Texas representing one
        or more third-party creditors throughout the State of Texas.

  15. The Debt is a defaulted debt that Hernandez used for personal, family,
        and household purposes (the “Debt”).

  16. West Law Group filed Cause No. 31DC1901674 against Hernandez in
        Bexar County Justice Court, Precinct 3.

  17. The suit correctl y states Hernandez’s address.


  18. In the suit’s venue allegation , James West state s “Defendant’s place of
        residence is in Bexar County , therefore, Bexar County is the proper
        county for venue of this suit. ”

  19. While Hernandez does in fact live in Bexar County, and venue in
        Bexar County is proper, he does not reside within the geographical area
        covered by Justice of the Peace Precinct 3.

  20. Venue is not proper in Bexar Count y Precinct 3.


  21. A search of Bexar County’s precinct ma p shows that Hernandez
        resides in Bexar County Precinct 4.
        Case 5:19-cv-00774-FB Document 1 Filed 07/02/19 Page 4 of 5




  22. Defendants sued Plaintiff to collect a debt in the wrong venue in
     violation of the FDCPA.


Cause of Action – Fair Debt Collection Practices Act

  23. Defendants are debt collector s as defined by 15 U.S.C. § 1692a(6).

  24. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  25. Hernandez is a consumer as defined by 15 U.S.C. § 1692a(3).

  26. The lawsuit is a communication as defined by 15 U.S.C. § 1692a(2).

  27. Defendants violated the FDCPA in that they:
        25.1. They used a false representation to collect or attempt to collect
           a debt in violation of 15 U.S.C. § 1692e(10); and

        25.2 Filed suit to collect a debt outside the proper venue in violation
           of 15 U.S.C. § 1692i(a)(2).

  28. Defendants’ conduct invaded Plaintiff’s rights which are protected by

     the FDCPA, the invasion of which caused an injury -in-fact.

  29. Based on a single violation of the FDCPA, Defendants are each liable

     to Plaintiff for such relief allowed under 15 U.S.C. § 1692k.



Jury Demand

  30. Plaintiff demands this case be tried before a jury.
          Case 5:19-cv-00774-FB Document 1 Filed 07/02/19 Page 5 of 5



Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendan t and in favor

of Plaintiff for:

   a. Actual damages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. §

      1692k(a)(3) .

Dated: 7/2/2019                     Respectfully Submitted,

                                    /s/William M. Clanton
                                    William M. Clanton
                                    Texas Bar No. 24049436

                                    Law Office of Bill Clanton, P.C.
                                    926 Chulie Dr.
                                    San Antonio, Texas 78216
                                    210 226 0800
                                    210 338 8660 fax
                                    bill@clantonlawoffice.com
